*602OPINION
BILL VANCE, Justice.
Relator Adam Martinez seeks mandamus relief from a June 5, 2006 Order and the attached Bill of Cost. Respondent is the Judge of the 54th District Court of McLennan County.
Martinez was convicted of robbery in 2004 and assessed costs of $308.00. In 2006, the trial court signed an order authorizing the Texas Department of Criminal Justice-Institutional Division to make payment to the McLennan County District Clerk out of Martinez’s inmate trust account of $7,317.47. Martinez filed an appeal 1 and a petition for writ of mandamus. We requested a response, which was filed on behalf of the Respondent.
This is the latest in a series of proceedings that have been filed questioning the validity of this type of order.
For the reasons expressed in In re Keeling, 227 S.W.3d 391 (Tex.App.-Waco 2007, orig. proceeding), we hold that the trial court’s June 5, 2006 order is void, and any funds removed from Martinez’s inmate account must be returned to his account. Accordingly, we conditionally grant mandamus relief. We are confident that Respondent will comply with our ruling, so the writ will issue only if Respondent fails to advise this Court in writing within fourteen days after the date of this opinion that he has vacated the June 5, 2006 Order and ordered the return of any funds re*603moved from Relator’s inmate trust account.

. We dismissed Martinez's direct appeal for want of jurisdiction. Martinez v. State, No. 10-07-00142-CR, 2007 WL 2200156, 2007 Tex.App. LEXIS 6110 (Tex.App.-Waco Aug.1, 2007, no pet.).